DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 21, 24-28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Yang (NPL – “Impurity scavenging, microstructural refinement and mechanical properties of powder metallurgy titanium and titanium alloys by a small addition of cerium silicide”) and Sun (US 20090186230 A1). Chemistry LibreTexts (NPL) is used as evidence of inherency.
Regarding claim 17, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of cerium (para 0045-0052). Additionally, Song teaches the cerium (doping element) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 10 at%) (para 0045). Song also teaches the titanium and aluminum (matrix) comprise 92 at% combined (para 0009, 0045). Song fails to explicitly teach that the cerium (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix.
However, Yang (NPL), in the analogous art of sintering, teaches that incorporation of cerium silicide (ceramic) into a powder metallurgy of a titanium alloy results in improved sintered density and scavenges oxygen impurities from the commercially pure metal powder (Abstract). Song teaches providing a titanium aluminum alloy target having high density and low oxygen content (para 0008), wherein the titanium aluminum alloy may have cerium and silicon as dopants (para 0009, 0045). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute at least some of the Ce and Si present in the alloy of Song with CeSi2 in order to further improve the density of the target and reduce oxygen content of the metal powders.
The combination of Song and Yang fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, the specification teaches that lanthanide doping elements concentrate available impact energy when homogenously distributed in the target and that the dopants are homogenously distributed in powder metallurgically produced targets (pg. 4 line 13-26). Therefore, because Song teaches the target is formed through powder mixing (para 0027) and forming a target from the mixed powder (para 0045-0052), the combination of Song and Yang inherently teaches homogenously distributed dopants that concentrate available impact energy.
Alternatively, Song and Yang fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, Sun (US 20090186230 A1), in the analogous art of sputtering targets, teaches a sputtering target with a conductive metal matrix and a dopant material (Abstract) wherein the conductive matrix powder and dopant powder are homogenously mixed prior to compacting the target (para 0015, 0049, 0053), thus forming a homogenously distributed dopant in the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to homogenously mix the powders of Song in view of Yang in order to produce a more uniform and reproducible sputtered film. Additionally, the homogenously distributed target of Song in view of Yang and Sun would inherently concentrate available impact energy.
Regarding claim 19, the combination of Song, Yang, and Sun teaches the cerium (doping elements) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 5 at%) (Song para 0045).
Regarding claim 21, the combination of Song, Yang, and Sun teaches the matrix is present as aluminum-based material having a composition of aluminum and titanium (AlxTi(1-x)) and the aluminum concentration with respect to titanium (x) is 62/92 (Song para 0045), or 67.4 at% (greater than 25 at%).
Regarding claim 24, the combination of Song, Yang, and Sun teaches an oxygen concentration of 790 ppm in the cerium-doped target (Song Table 1 – Example 2, para 0052), or 790 g oxygen/1000000 g target. After conversion, this value equates to 790 μg O2/g target (less than 5000 μg/g). Alternatively, the aforementioned combination teaches the oxygen content of the titanium aluminum alloy-based targets is 1-2000ppm (Song para 0010), or 1-2000 μg/g, which lies within the claimed range.
Regarding claim 25, the combination of Song, Yang, and Sun teaches an oxygen concentration of 790 ppm in the cerium-doped target (Song Table 1 – Example 2, para 0052), or 790 g oxygen/1000000 g target. After conversion this value equates to 790 μg O2/g target (less than 3000 μg/g). Alternatively, the aforementioned combination teaches the oxygen content of the titanium aluminum alloy-based targets is 1-2000ppm (Song para 0010), or 1-2000 μg/g, which lies within the claimed range.
Regarding claim 26, titanium has a work function of 4.33 eV, aluminum has a work function of 4.06-4.26 eV, cerium has a work function of 2.9 eV, vanadium (V) has a work function of 4.3 eV, tungsten (W) has a work function of 4.32-5.22 eV, and silicon has a work function of 4.6-4.85 eV (Chemistry LibreTexts NPL). Therefore, the only components of the Song target (para 0045) which may have a work function above 4.5 eV are tungsten and silicon. The composition of Song consists of 4 at% Si and 2 at% W (para 0045), so the target is only 6 at% (less than 10 at%) of elements with a work function greater than or equal to 4.5 eV.
Regarding claim 27, the combination of Song, Yang, and Sun teaches the ceramic compound is cerium disilicide (selected from the group consisting of at least one of borides or carbides or nitrides or silicides) (Yang Abstract), as described in the claim 17 rejection.
Regarding claim 28, the combination of Song, Yang, and Sun teaches the doping element is cerium (Song para 0045) and that the cerium is present at least partially as cerium disilicide (Yang Abstract), as described in the claim 17 rejection. 
Regarding claim 36, the combination of Song, Yang, and Sun fails to explicitly teach the physical vapor deposition process comprising the use of the target according to claim 17 to carry out the vapor deposition process. However, Song teaches that titanium aluminum alloy targets are intended for forming coatings by reactive sputtering (physical vapor deposition) (para 0004) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the target according to claim 17 in a sputtering (PVD) process.




Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Yang (NPL – “Impurity scavenging, microstructural refinement and mechanical properties of powder metallurgy titanium and titanium alloys by a small addition of cerium silicide”) and Sun (US 20090186230 A1), as applied to claim 17 above, and further in view of Moriguchi (US 20100260561 A1) and Zhong (CN 104451277 A).
Regarding claim 22, the combination of Song, Yang, and Sun fails to explicitly teach the matrix is present as titanium-based material having a composition of TixM(1-x), where M is one or elements from the group consisting of V, Cr, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. 
However, Moriguchi (US 20100260561 A1), in the analogous art of PVD coating, teaches coating a cutting tool with nitrides or carbonitrides of titanium alloys, such as TixAl1-x, TixCr1-x, and TixZr1-x, wherein x is any number of 1 or less (para 0046-0049). Song teaches its titanium aluminum targets as well as chromium-based targets are used in the tool coating industry to form nitride or carbonitride coatings (para 0004). Additionally, Zhong (CN 104451277 A), in the analogous art of lanthanide doped targets, teaches chromium-based alloys, such as CrAl, may be used with similar doping (para 0004, 0050, 0059). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a TiCr or TiZr alloy matrix, as described by Moriguchi, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
The combination of Song, Yang, Sun, Moriguchi, and Zhong fails to explicitly teach the value of x is greater than 50 at%. However, one would have expected the use of any value within the Moriguchi range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values less than 1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 23, the combination of Song, Yang, and Sun fails to explicitly teach the matrix is present as chromium-based material having a composition of CrxM(1-x), where M is one or elements from the group consisting of Ti, V, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. 
However, Moriguchi (US 20100260561 A1), in the analogous art of PVD coating, teaches coating a cutting tool with nitrides or carbonitrides of titanium alloys, such as TixAl1-x and TixCr1-x wherein x is any number of 1 or less (para 0046-0049). Song teaches its titanium aluminum targets as well as chromium-based targets are used in the tool coating industry to form nitride or carbonitride coatings (para 0004). Additionally, Zhong (CN 104451277 A), in the analogous art of lanthanide doped targets, teaches chromium-based alloys, such as CrAl, may be used with similar doping (para 0004, 0050, 0059). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a TiCr alloy matrix, as described by Moriguchi, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
The combination of Song, Yang, Sun, Moriguchi, and Zhong fails to explicitly teach the value of x in CrxTi1-x is greater than 50 at%. However, one would have expected the use of any value within the Moriguchi range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values less than 1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Yang2 (NPL – “The effect of lanthanum boride on the sintering, sintered microstructure and mechanical properties of titanium and titanium alloys”) and Sun (US 20090186230 A1).
Regarding claim 17, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of lanthanum (para 0054-0060), wherein the lanthanum content is 1 at% (greater than or equal to 1 at% to less than or equal to 10 at%) (para 0054). Song also teaches the titanium and aluminum (matrix) comprise 93 at% combined (para 0009, 0054).
Song fails to explicitly teach that the lanthanum (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix. However, Yang2 (NPL), in the analogous art of sintering, teaches that incorporation of lanthanum boride (ceramic) into a powder metallurgy of a titanium alloy results in improved sintered density and scavenges oxygen impurities from the commercially pure metal powder (Abstract). Song teaches providing a titanium aluminum alloy target having high density and low oxygen content (para 0008), wherein the titanium aluminum alloy may have lanthanum and boron as dopants (para 0009, 0054). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute at least some of the La and B present in the alloy of Song with LaB6 in order to further improve the density of the target and reduce oxygen content of the metal powders.
The combination of Song and Yang2 fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, the specification teaches that lanthanide doping elements concentrate available impact energy when homogenously distributed in the target and that the dopants are homogenously distributed in powder metallurgically produced targets (pg. 4 line 13-26). Therefore, because Song teaches the target is formed through powder mixing (para 0027) and forming a target from the mixed powder (para 0045-0052), the combination of Song and Yang2 inherently teaches homogenously distributed dopants that concentrate available impact energy.
Alternatively, Song and Yang2 fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, Sun (US 20090186230 A1), in the analogous art of sputtering targets, teaches a sputtering target with a conductive metal matrix and a dopant material (Abstract) wherein the conductive matrix powder and dopant powder are homogenously mixed prior to compacting the target (para 0015, 0049, 0053), thus forming a homogenously distributed dopant in the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to homogenously mix the powders of Song in view of Yang2 in order to produce a more uniform and reproducible sputtered film. Additionally, the homogenously distributed target of Song in view of Yang2 and Sun would inherently concentrate available impact energy.
Regarding claim 30, the combination of Song, Yang2, and Sun teaches the target is doped with La present in lanthanum hexaboride (Yang2 Abstract).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Yang (NPL – “Impurity scavenging, microstructural refinement and mechanical properties of powder metallurgy titanium and titanium alloys by a small addition of cerium silicide”), Sun (US 20090186230 A1), Moriguchi (US 20100260561 A1) and Zhong (CN 104451277 A).
Regarding claim 38, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of cerium (para 0045-0052). Additionally, Song teaches the cerium (doping element) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 10 at%) (para 0045). Song also teaches the titanium and aluminum (matrix) comprise 92 at% combined (para 0009, 0045). Song fails to explicitly teach that the cerium (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix. 
However, Yang (NPL), in the analogous art of sintering, teaches that incorporation of cerium silicide (ceramic) into a powder metallurgy of a titanium alloy results in improved sintered density and scavenges oxygen impurities from the commercially pure metal powder (Abstract). Song teaches providing a titanium aluminum alloy target having high density and low oxygen content (para 0008), wherein the titanium aluminum alloy may have cerium and silicon as dopants (para 0009, 0045). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute at least some of the Ce and Si present in the alloy of Song with CeSi2 in order to further improve the density of the target and reduce oxygen content of the metal powders.
The combination of Song and Yang fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, the specification teaches that lanthanide doping elements concentrate available impact energy when homogenously distributed in the target and that the dopants are homogenously distributed in powder metallurgically produced targets (pg. 4 line 13-26). Therefore, because Song teaches the target is formed through powder mixing (para 0027) and forming a target from the mixed powder (para 0045-0052), the combination of Song and Yang inherently teaches homogenously distributed dopants that concentrate available impact energy.
Alternatively, Song and Yang fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, Sun (US 20090186230 A1), in the analogous art of sputtering targets, teaches a sputtering target with a conductive metal matrix and a dopant material (Abstract) wherein the conductive matrix powder and dopant powder are homogenously mixed prior to compacting the target (para 0015, 0049, 0053), thus forming a homogenously distributed dopant in the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to homogenously mix the powders of Song in view of Yang in order to produce a more uniform and reproducible sputtered film. Additionally, the homogenously distributed target of Song in view of Yang and Sun would inherently concentrate available impact energy.
The combination of Song, Yang, and Sun fails to explicitly teach the matrix is comprised of a chromium-based material. However, Moriguchi (US 20100260561 A1), in the analogous art of PVD coating, teaches coating a cutting tool with nitrides or carbonitrides of titanium alloys, such as TixAl1-x and TixCr1-x wherein x is any number of 1 or less (para 0046-0049). Song teaches its titanium aluminum targets as well as chromium-based targets are used in the tool coating industry to form nitride or carbonitride coatings (para 0004). Additionally, Zhong (CN 104451277 A), in the analogous art of lanthanide doped targets, teaches chromium-based alloys, such as CrAl, may be used with similar doping (para 0004, 0050, 0059). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a TiCr alloy matrix, as described by Moriguchi, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 39, the combination of Song, Yang, Sun, Moriguchi, and Zhong teaches the doping element is cerium (Song para 0045) and that the cerium is present as cerium disilicide (Yang Abstract), as described in the claim 38 rejection.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
The Tachibana, Polcik, and Kuribayashi references are no longer relied upon and thus the arguments regarding them are rendered moot.
New rejections have been provided relying upon Yang (NPL – “Impurity scavenging, microstructural refinement and mechanical properties of powder metallurgy titanium and titanium alloys by a small addition of cerium silicide”) and Yang2 (NPL – “The effect of lanthanum boride on the sintering, sintered microstructure and mechanical properties of titanium and titanium alloys”) to teach incorporating cerium silicide or lanthanum boride into a titanium alloy sintered body. Additionally, Moriguchi (US 20100260561 A1) and Zhong (CN 104451277 A) have been relied upon to teach chromium alloys as alternatives to the titanium-aluminum alloy of Song.
Applicant should also note that the current claims require only some of the lanthanum/cerium to be present as ceramics and allow for other additions of dopants in addition to the ceramic dopants. By amending the claims to require the target “consisting of” the current limitations instead of “comprising,” the doping elements would be limited to only ceramic materials with no additional dopants.
Applicant argues in the affidavit filed 10/20/2022 that any addition of ceramics would be contrary to Song’s efforts to obtain a very dense, homogenous microstructure with uniform and fine granularity. This argument is not persuasive because, as described in both Yang references, the density can be improved by including ceramic materials in the powder mixture with the titanium powder.
The affidavit also argues that the object of the present invention is to provide a target and a process for producing targets, in the case of which an increased vaporization rate and thus increased coating rate are obtained, and Song is silent about the sputter rates or means to influence them. However, these limitations (i.e. increased vaporization rate and coating rate) are not present in the current claims and thus the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797